Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application is a broadening reissue of U.S. Patent 10,420,384.  Patent Owner includes new claims 7-13 that are broader in scope than issued claims 1-6.
Improper Amendment
The amendment filed February 20, 2020 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  [Refer to MPEP 1453]  
37 CFR 1.173(b)(2) states:
Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
In this case, original claims 1-6 should be identified as “Original” and new claims 7-13 should be identified as “New.”
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Invention of the ‘384 Patent
The ‘384 Patent issued with six (6) claims.  The amendment filed February 20, 2020 includes new claims 7-13.  Claims 1-13 are pending in the present reissue.  Independent claims 1 and 7 are representative as follows:
1. (Original) A method, comprising: 
adding liquid clear resin to a mold, the mold having an outer mold portion and an inner mold portion, the inner mold portion being formed of soft rubber; 
curing the liquid clear resin to form a translucent body, wherein the outer mold portion forms a decorative outer surface on the translucent body, and wherein the inner mold portion forms a hollow cavity within the translucent body; 
removing the outer mold portion; 
removing the inner mold portion through an opening of the translucent body, 
depositing a paint layer to substantially cover the outer surface of the translucent body; and removing paint from select regions of the paint layer to expose the outer surface of the translucent body, at least one select region forming a decorative shape.
7. (New) A method, comprising: 
adding liquid clear resin to a mold, the mold having an outer mold portion and an inner mold portion; 
curing the liquid clear resin to form a translucent body, wherein the outer mold portion forms a decorative outer surface on the translucent body, and wherein the inner mold portion forms a hollow cavity within the translucent body;
removing the outer mold portion;
removing the inner mold portion through an opening of the translucent body; and
depositing a paint layer to the outer surface of the translucent body to create a select region of the outer surface of the translucent body forming a decorative shape.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over FUNG (US 7,188,976 B1) in view of PUTZER et al. (US 3,776,683).

FUNG teaches all the limitations of independent claim 7, except that it fails to teach that the mold used for molding has an outer mold portion and an inner mold portion.
FUNG relates to a lamp cover that comprises a hollow pliant1 shell having an interior surface and an exterior surface in the form of a decorative shape.  (Refer to claim 1; Abstract).  The lamp cover of FUNG is fabricated by molding, injection molding, blow molding, etc. a high temperature resistant silicone polymer of silicone rubber.  Such materials are commonly available as liquids.  (Col. 5, lines 35-40)    The materials taught by FUNG provide for the claimed liquid clear resin of the present invention that provide a translucent body upon molding.  
PUTZER et al. teaches a molding apparatus for molding articles without a seam or parting line.  (Abstract)  In Fig. 16 (reproduced below), PUTZER discloses an arrangement that includes male and female mold portions.  It includes an outer mold OM and an inner flexible 

    PNG
    media_image1.png
    291
    373
    media_image1.png
    Greyscale

FUNG further teaches that the hollow pliant shell is translucent and portions of said hollow pliant shell are rendered opaque so as to define elements such as eyes.  (Refer to claim 2; Col. 7, lines 7-9)  Fig. 1 (reproduced below) provides embodiments of decorative shapes that include a “pumpkin” or “jack-o-lantern” of the type used in Halloween decorations and a snowman in Fig. 1A.  


    PNG
    media_image2.png
    519
    545
    media_image2.png
    Greyscale


The teachings of FUNG in view of PUTZER provide for a molded hollow decorative object that is formed by adding a liquid clear resin to a mold as taught by PUTZER. The mold of PUTZER provides a mold having an outer mold portion and an inner mold portion, both portions made of a soft rubber material.  PUTZER teaches the method steps of curing the liquid clear resin is cured to form a translucent body, removing the outer mold portion, removing the inner mold portion through an opening of the translucent body.  (Refer to Col. 5, lines 16-45; claim 5 of PUTZER)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce the hollow pliant shell of FUNG using the arrangement of PUTZER that includes an outer mold OM and an inner mold IM with the motivation of producing hollow seamless articles in an expeditious and economical manner due to claim 7 would have been obvious.
Regarding claim 8, the inner mold of PUTZER is flexible.  (Refer to Col. 5, lines 16-45)
Regarding claims 10 and 11, FUNG teaches the shape of a pumpkin with facial features.
Regarding claim 12, the selection of decorative shapes that include letters forming a word or a name would be obvious to one having ordinary skill in the art of molded articles.  For example, one could have a pumpkin shaped article that instead of showing a facial feature, could have the logo of a sport’s team or a family name.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG and PUTZER et al. as applied to claims 7-8 and 10-12 above, and further in view of TRACY et al. (US 2011/0242823 A1)

	FUNG and PUTZER are relied upon as set forth above.
	FUNG teaches a translucent lamp cover to cover a light fixture, but fails to teach providing a clear coating to an inner surface of the translucent body.
	TRACY et al. discloses a compact fluorescent light bulb cover formed from a housing having a generally hemispherical shape emulating a conventional incandescent light bulb. [0016]	
TRACY et al. teaches providing a coating on the interior surface of a light bulb cover so as to allow uniform distribution of light throughout the length of the cover. [0022]
	TRACY is reasonably pertinent to the problem faced by the inventor.  See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
	It would have been obvious to one having ordinary skill in the art of lamp covers to use a clear coating in the inner surface of the translucent body of FUNG with the motivation of producing a body with a uniform distribution of light when it is applied over a lighting fixture as taught by TRACY et al. (Refer to [0022]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG and PUTZER et al. as applied to claims 7-8 and 10-12 above, and further in view of FAN (US 2003/0031009 A1).

	FUNG and PUTZER are relied upon as set forth above.
	While FUNG teaches that the hollow pliant shell covers a light fixture, it fails to teach that an electronics portion (that includes at least one light) is within the translucent hollow body. 
	FAN discloses a pumpkin lighting fixture having a lighting mechanism inside the fixture.  [0007] The pumpkin lighting fixture comprises a pumpkin-shaped housing, and a lighting mechanism that is installed inside the housing.  [0008]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light fixture of FUNG and provide it with a lighting mechanism that is installed inside the housing with the motivation of presenting a realistic burning-flame appearance inside the hollow of a pumpkin-shaped housing, and providing convenience and safety, as disclosed by FAN.  (Refer to [0002] and [0009])
	
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of FUNG teaches coloring the translucent pliant shell and using black paint to define the image that wants to be projected; the reference also teaches providing translucency in cut-outs of areas that were described preferably opaque.  (Refer to Col. 7, lines 19-22)  However, it fails to teach the step of “removing paint from selected regions of the paint layer to expose the outer surface of the translucent body” as claimed in claim 1.

Conclusion
Claims 1-6 are allowed.
Claims 7-13 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,420,384 B1 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991


Conferees:
/Alan Diamond/			/Jean C. Witz/
Patent Reexamination Specialist	Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991	Central Reexamination Unit 3991


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 pliant is defined by FUNG to mean that the elements are bendable or flexible while of sufficient structural strength as to retain their shape unless pressure is applied thereto to deform them.  (Col. 3, lines 13-18)